Case A:18-0r-06029-EFS ECE No5B: (AAG BLAH T8 PRPERR Tt oF 19907 00

Brenda Chilton, County Auditor, Benton County, WA

RETURN NAME and ADDRESS

United States Attorney's Office
P.O. Box 1494
Spokane, WA 99210-1494

 

 

 

Please Type or Print Neatly and Clearly All Information

Document Title(s)
Release of Lis Pendens

 

Reference Number(s) of Related Documents
2018-016286

 

Grantor(s) (Last Name, First Name, Middle Initial)
United States of America

 

 

Grantee(s) (Last Name, First Name, Middle Initial)
Black, Dale Gordon

 

 

Legal Description (Abbreviated form is acceptable, i.e. Section/Township/Range/Qtr Section or Lot/Block/Subdivision)
Section 14 Township 8 Range 29 Quarter NE: Plat Subdivision RIDGELINE AT CANYON

LAKES, Lot 20, Recorded April 4, 20017, AF#2007-010335

 

 

Assessor’s Tax Parcel ID Number __!15891190000020

 

The County Auditor will rely on the information provided on this form. The Staff will not read the document
to verify the accuracy and completeness of the indexing information provided herein.

Sign below only if your document is Non-Standard.

I am requesting an emergency non-standard recording for an additional fee as provided in RCW 36.18.010.
I understand that the recording processing requirements may cover up or otherwise obscure some parts of
the text of the original document. Fee for non-standard processing is $50.

 

Signature of Requesting Party
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

019-01682

Case 4:18-cr-06pe8 Bite oy Gls hie .nag payer G(S1/19 PagelD.355 Page 2 of 3

Joseph H. Harrington

United States Attorney

Eastern District of Washington
Alison L. Gregoire

Brian M. Donovan

Assistant United States Attorneys
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No. 4:18-CR-6029-SM5J-1
Plaintiff, RELEASE OF LIS PENDENS
VS.
DALE GORDON BLACK,
Defendant.
Record Owner(s): Black, Dale G.

 

Notice is hereby given that a certain Lis Pendens recorded in the Benton
County Auditor’s Land Records on June 6, 2018, under Auditor’s File Number
2018-016286, giving notice of the pendency of a forfeiture action in the United
States District Court for the Eastern District of Washington entitled United States
of America v. Dale Gordon Black, 4:18-CR-6029-SMJ-1, is hereby released and
discharged.

A complete description of the property known as 3121 West 30th Avenue,
Building N, Unit 102, Kennewick, Washington follows:

Release of Lis Pendens 1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

26

27

28

 

019-01682

Case 4:18-cr-06pe8 Bite oy Gls hie .nag payer pGf3i/19 PagelD.356 Page 3 of 3

All that lot or parcel of land, together with its buildings,
appurtenances, improvements, fixtures, attachments and
easements, known as 3121 West 30th Avenue, Building N, Unit
102, Kennewick, Washington, legally described as follows:

Section 15, Township 8, Range 29, Quarter NE: Plat Subdivision
RIDGELINE AT CANYON LAKES, Lot 20, Recorded April 4,
2007, AF#2007-010335.

APN 115891190000020.

For further information concerning this action, reference may be made to the
records of the Clerk of the Court for the United States District Court for the Eastern

District of Washington, filed under this cause number.

DATED this 2!™ day of June, 2019.

Joseph H. Harrington
United States Attorney

“hat wr. (|

Brian M. Donovan
Assistant United States Attorney

Release of Lis Pendens 2
